



Exhibit 10.2


TRANSITION AND SEPARATION AGREEMENT
This TRANSITION AND SEPARATION AGREEMENT (this “Agreement”) is made, as of the
“Effective Date” (as defined in Section 14 below), by and between Timothy Go
(“Executive”), Calumet GP, LLC, Calumet Specialty Products Partners, L.P., a
Delaware limited partnership and its direct or indirect subsidiaries and other
affiliates (collectively, the “Company”). Executive and the Company hereby agree
as follows:
1.Separation Date. Executive’s employment with the Company shall terminate on
the earliest to occur of (a) the date upon which the Company terminates
Executive’s employment for “Cause” (as defined in Executive’s Employment,
Confidentiality and Non-Compete Agreement entered into with the Company,
effective as of September 14, 2015, except as modified herein (the “Employment
Agreement”)), or (b) June 1, 2020, unless mutually agreed by the parties to
extend such date by up to four (4) weeks in order to accommodate the timing of
the anticipated sale of the Great Falls Refinery (such last day of employment
with the Company being, the “Separation Date”). For the sake of clarity, in
addition to any other compensation Executive may be eligible to receive under
this Agreement, in Executive’s final paycheck for all wages earned through the
Separation Date, the Company will pay to Executive (i) all accrued and unpaid
Base Salary (as defined below) through the Separation Date, (ii) reimbursement
for all incurred but unreimbursed expenses for which Executive is entitled
pursuant to the terms of Section 4 of the Employment Agreement, and (iii)
benefits to which Executive is entitled under the terms of any Company benefit
plans or programs (collectively, the “Accrued Obligations”). Effective as of the
Separation Date, Executive hereby resigns as an officer, director, member of any
board of managers or directors (or similar governing body) or fiduciary of the
Company or of any corporation, limited liability entity or other entity in which
the Company holds an equity interest and with respect to which board (or similar
governing body) Executive serves as the Company’s designee or other
representative. Executive agrees to execute any additional documents, as may be
required, to memorialize such resignations.


2.Transition Date; Duties. From the date upon which Executive signs this
Agreement through the Separation Date (the “Transition Period”), Executive shall
continue to perform the duties and responsibilities requested and assigned to
Executive by the board of directors of the Company (the “Board”) from time to
time, including, but not limited to, the successful transition of Executive’s
role as Chief Executive Officer of the Company, in a reasonable, timely and
professional manner, to the best of Executive’s abilities and in the best
interests of the Company. Prior to the Separation Date, Executive agrees to
remain loyal to the Company, and not to engage in any conduct that creates a
conflict of interest to, or damages the reputation of, the Company. At any time
prior to the Separation Date, the Company may (in its sole discretion) direct
Executive to work from home, depending on the Company’s needs, and/or reassign
any and all of Executive’s duties and responsibilities to others (such Company
action shall be referred to herein as a “Reassignment”); provided, that,
notwithstanding the terms of this Agreement and the Employment Agreement, in no
event will a Reassignment constitute a termination by the Company without Cause
or serve as a basis for Executive to terminate his employment with the Company
for “Good Reason” (as defined in the Employment Agreement). Nothing herein shall
be construed to prohibit Executive from interviewing for or accepting a position
with a competitor of the Company prior to the Separation Date for employment to
commence after the Separation Date, and such acceptance shall not be construed
as a violation of this Agreement or the Employment Agreement and may not serve
as a basis for a termination by the Company for “Cause”, so long as (i) the
Effective Date and Second Release Effective Date occurs, (ii) Executive
continues to comply with the Restrictive Covenants (as defined in Section 10),
(iii) a for “Cause” termination does not occur, and (iv) Executive provides no
services to, and does not commence employment with, such competitor until after
the Separation Date.


3.Transition Period Compensation. During the Transition Period, subject to
Executive’s continued compliance with the terms of this Agreement, Executive
will (a) continue to receive his base salary at a rate of $725,000 per annum
(“Base Salary”) in accordance with the Company’s regular payroll practices, (b)
remain eligible to receive his Annual Incentive Award for the 2019 Bonus Year
(as each such term is defined in the Employment Agreement) to the extent such
bonus is earned based on actual achievement during the 2019 Bonus Year, as if
Executive had continued to remained employed with the Company, and, to the
extent earned (as determined in the Board’s sole discretion, without
consideration of Executive’s transition and ultimate separation from the
Company) at the same time that annual bonuses with respect to 2019 are paid to
active employees of the Company, and (c) continue to participate in the
Company’s benefit plans, subject to the eligibility provisions contained therein
and on the same terms and conditions; provided, that the Company may modify or
terminate any employee benefit plan or program at any time, in its sole
discretion, if such modification or termination is consistent with the
modification or termination for other similarly-situated employees of the
Company.


4.Severance Benefits. Provided that (i) the Company does not terminate
Executive’s employment for Cause and (ii) Executive (x) does not voluntarily
terminate his employment with the Company for any reason prior to the Separation
Date, (y) complies with the terms of this Agreement and the Restrictive
Covenants at all times, and (z) the Second Release Effective





--------------------------------------------------------------------------------





Date (as defined in Section 28) occurs, Executive or, in the event of
Executive’s death, Executive’s estate (the “Estate”) will be eligible to receive
the following severance benefits (collectively, the “Severance Benefits”):
(a)a 2020 Annual Incentive Award either (i) based on actual achievement during
the 2020 Bonus Year, as if Executive had continued to remained employed with the
Company or (ii) to the extent that the Company places Executive on Reassignment,
at the “Target Bonus” amount of 150% of Executive’s base salary, but in each
case, prorated to reflect the number of days during the 2020 Bonus Year that
Executive was employed on and prior to the Separation Date. The 2020 Annual
Incentive Award (to the extent payable in accordance with this Section 4(a), as
determined in the Board’s sole discretion), will be paid at the same time that
annual bonuses with respect to 2020 are paid to active employees of the Company.
Notwithstanding the foregoing, in lieu of providing such 2020 Annual Incentive
Award, the Board, the Company and Executive may mutually agree prior to the
Separation Date to alternatively provide Executive with a specified 2020 Annual
Incentive Award payment based on the expected (rather than actual) achievement
during the remainder of the 2020 Bonus Year, with such payment (i) pro-rated to
reflect the number of days during the 2020 Bonus Year that Executive was
employed prior to the Separation Date and (ii) paid to Executive within thirty
(30) days following the Separation Date;
(b)a one-time cash sale bonus (the “Sale Bonus”) if a membership interest
purchase agreement is executed and the Company makes a public announcement (the
“Signing”) for the anticipated sale of the Great Falls Refinery (the “GRF
Sale”), in an amount equal to the following, depending on the applicable date of
the Signing: (i) $1,000,000 if the Signing occurs prior to the end of Q2 of
2020; (ii) $750,000 if the Signing occurs prior to the end of Q3 of 2020; or
(iii) $500,000 if the Signing occurs prior to the end of Q4 of 2020; provided,
that, notwithstanding the foregoing, no Sale Bonus will be deemed earned until
the Company’s successful completion of the GRF Sale. The Sale Bonus, if earned,
will be paid in lump sum as soon as practicable following the closing of the GFR
Sale; and
(c)the Company will cause Executive’s post-termination non-competition
obligations set forth in Section 11(b)(i) through 11(b)(iv) of the Employment
Agreement to be waived and of no further force or effect as of the Separation
Date.


5.Equity Awards. Any unvested equity or equity based-awards held by Executive as
of the Separation Date (collectively, the “Equity Awards”) will be immediately
cancelled and forfeited in their entirety without any consideration. Any Equity
Awards that are vested as of the Separation Date will be remain subject to the
terms and conditions set forth in the Company’s equity incentive plan and the
applicable governing documents and/or underlying award agreements thereunder
(collectively, the “Equity Documents”).


6.Unemployment Compensation Benefits. The Company shall not contest any claim
for unemployment compensation benefits Executive might file in connection with
Executive’s termination, although the Company may correct any inaccuracies in
Executive’s application regarding the Company.


7.Release by Executive.
(a)Executive acknowledges and agrees that Executive wishes to end his employment
with the Company no later than the Separation Date and, as of the Effective
Date, hereby knowingly and voluntarily (for himself, his heirs, executors,
administrators and assigns) releases and forever discharges the Company and each
of their respective past, present and future parents, subsidiaries, divisions,
limited partnerships and affiliates, and each of their present, former and
future direct or indirect owners, partners, insurers, managers, directors,
officers, employees, attorneys, agents, benefit plans and plan administrators,
shareholders and representatives, and each of their successors and assigns
(collectively, the “Released Parties”) from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter‑claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present and whether known
or unknown, suspected, unsuspected or claimed (collectively, “Claims”) against
the Released Parties which Executive or any of his heirs, executors,
administrators or assigns, may have relating to any right or claim to employment
beyond the Separation Agreement, including, but not limited to, under the Age
Discrimination in Employment Act.
(b)Within twenty-one (21) days following the Separation Date, provided that the
Company is in compliance with this Agreement, Executive shall re-execute this
Agreement and thereby knowingly and voluntarily (for himself, his heirs,
executors, administrators and assigns) release and forever discharge the
Released Parties from any and all Claims against the Released Parties which
Executive or any of his heirs, executors, administrators or assigns, may have
(i) from the beginning of time through the date upon which Executive re-executes
this Agreement; (ii) arising out of, or relating to, Executive’s employment with
any Released Parties through the date upon which Executive re-executes this
Agreement; (iii) that are arising out of, or relating to, any agreement with any
Released Parties, including, but not limited to, the Employment Agreement,
Equity Documents and/or any awards, policies, plans, programs or practices of
the Released Parties that may apply to Executive or in which Executive may
participate, including, but not limited to, any rights under bonus plans or
programs of Released Parties and/or any other short-term or long-term equity or
equity-based or cash-based incentive plans or programs of the Released Parties;
(iv) that are arising out of, or relating to, Executive’s termination





--------------------------------------------------------------------------------





of employment from any of the Released Parties and/or (vi) that are arising out
of, or relating to, Executive’s status as an employee, member, officer or
director of any of the Released Parties, including, but not limited to, any
allegation, claim or violation, arising under the Age Discrimination in
Employment Act, as amended or under any other federal, state or local law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any Claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any Claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters.
(c)Executive understands that he may later discover Claims or facts that may be
different than, or in addition to, those which he now knows or believes to exist
with regards to the subject matter of this Agreement and the releases in this
Section 7, and which, if known at the time of executing or re-executing this
Agreement, may have materially affected this Agreement or Executive’s decision
to enter into it or re-execute it. Executive hereby waives any right or Claim
that might arise as a result of such different or additional Claims or facts.
(d)Nothing in this Section 7 shall release or impair (i) any Claim that may
arise after the date Executive executes or re-executes (as applicable) this
Agreement; (ii) any Claim or right that cannot be waived or released as a matter
of law; (iii) any Claim relating to directors’ and officers’ liability insurance
coverage or any right of indemnification under the Company’s organizational
documents or otherwise; and/or (iv) any vested benefits under a 401(k) plan on
or prior to the Separation Date. Nothing in this Agreement is intended to
prohibit or restrict Executive’s right to file a charge with, or participate in
a charge by, the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment; provided, however, that
Executive hereby waives the right to recover any monetary damages or other
relief against any Released Parties; provided, however, that nothing in this
Agreement prohibits Executive from receiving any monetary award to which
Executive may become entitled pursuant to Section 922 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.
(e)Executive shall represent that Executive has made no assignment or transfer
of any right or Claim covered by this Section 7 and that Executive further
agrees that he is not aware of any such right or Claim covered by this Section
7.
(f)Executive acknowledges and agrees that the releases set forth in this Section
7 are an essential and material term of this Agreement and that without such
waiver the Company would not have agreed to the terms of the Agreement.


8.Release by Company. On or about the Separation Date, provided that Executive
is in compliance with this Agreement, the Company shall re-execute this
Agreement and thereby knowingly and voluntarily release and forever discharge
Executive from any and all Claims against Executive which the Company and its
successors and assignees may have (i) from the beginning of time through the
date upon which the Company re-executes this Agreement; (ii) arising out of, or
relating to, Executive’s employment with any Released Parties. Notwithstanding
the foregoing, the Company does not waive, release, or otherwise discharge (i)
any Claim or cause of action that cannot legally be waived, (ii) any right that
the Company may have with respect to the enforcement of the Restrictive
Covenants (other than as modified herein) or any other provision of this
Agreement that has application following Executive’s termination of employment
with the Company, (iii) any Claim for fraud, illegal conduct or willful
misconduct, (iv) any Claim that may arise after the Company’s re-execution of
this Agreement, or (v) any Claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise.


9.Acknowledgements and Representations. Executive acknowledges and represents
that (a) Executive has no known workplace injuries or occupational diseases; (b)
Executive is unaware of the existence of any Claim(s) that have not been
asserted in writing against any Released Party (whether by Executive or any
other individual or entity); (c) to the best of Executive’s knowledge, Executive
has not violated any policy or procedure applicable to the Released Parties
during the course of Executive’s employment; and (d) to the best of Executive’s
knowledge, neither Executive nor any other employee or other party has violated
any law or regulation applicable to the Released Parties during the course of
Executive’s employment. The Company represents that it is currently not aware,
nor presently has the intention, of entering into a sale of the Company to any
third party or otherwise engaging in any transaction that, in each case, would
constitute a “change in control” (as defined under Section 409A).


10.Ongoing Obligations. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive’s continuing obligations to the
Company or the Released Parties under any applicable policies, plans or
agreements, including, but not limited to, those set forth in Sections 12 and 13
of this Agreement and Sections 10 through 12 of the Employment Agreement (as
adjusted pursuant to the Modifications below and except as set forth in Section
4(c) above), which are incorporated herein, and any other confidentiality,
non-competition (except as set forth in Section 4(c) above), non-solicitation,
non-disparagement, confidentiality, or other applicable restrictive covenants to
which Executive is bound, and Executive covenants and agrees to abide by all
such continuing obligations (the foregoing continuing obligations (after giving
effect to the Modifications) collectively, the “Restrictive Covenants”).
Notwithstanding the terms of the Employment Agreement, in exchange for the





--------------------------------------------------------------------------------





consideration provided herein, the “Prohibited Period” definition set forth in
Section 11(c) of the Employment Agreement shall be hereby amended and revised to
extend the post-termination period from “12 months” to “24 months” (such
amendment and revision, the “Modifications”).


11.Reasonableness. In executing (and re-executing) this Agreement, Executive
gives the Company assurance that Executive has carefully read and considered all
of the terms of this Agreement, including the Restrictive Covenants. Executive
agrees that these restraints, as modified by this Agreement, are necessary for
the reasonable and proper protection of the Company and its Confidential
Information (as defined in the Employment Agreement) and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and that Executive has sufficient assets and skills to
provide a livelihood while such covenants remain in force. Executive further
agrees that Executive will not challenge the reasonableness or enforceability of
any of the Restrictive Covenants. It is also agreed that the Company will have
the right to enforce all of Executive’s obligations to that member under this
Agreement, including without limitation pursuant to this Section 11.


12.Cooperation; No Cooperation with Non-Governmental Third Parties. Executive
agrees to reasonably respond to any questions from the Company regarding
transition issues through March 31, 2021. Subject to Section 16 below, Executive
agrees that, at all times at the Company’s request, Executive shall provide
reasonable assistance to, and cooperate with, the Company with regard to any
internal or external claims, charges, audits, investigations, contractual
disputes and/or lawsuits involving Executive, or of which Executive may have
knowledge, or in which Executive may be a witness. Such cooperation includes
meeting with Company representatives and counsel for a reasonable amount of time
to disclose such facts as Executive may know; preparing for any deposition,
trial, hearing, or other proceedings; attending any deposition, trial, hearing
or other proceeding to provide truthful testimony; and providing other
assistance to the Company and its counsel in the defense or prosecution of
litigation as may, in their sole judgment, be necessary. The Company shall make
every reasonable effort to schedule such assistance at mutually convenient times
and places, taking into account any employment constraints or other reasonable
business or personal constraints that Executive may have. The Company shall
reimburse Executive for reasonable expenses, such as travel and lodging and meal
expenses, incurred by Executive solely in connection with Executive fulfilling
his obligations under this Section 12 at the Company’s request, consistent with
the Company’s generally applicable policies for expense reimbursements, and
shall compensate Executive for any time spent by Executive complying with his
obligations under this Section 12 that exceeds eighty (80) hours in the
aggregate, at an hourly rate of $750 per hour; provided, that such payments will
not be made to the extent prohibited under applicable law for any
litigation-related testimony or otherwise. Subject to Section 16 below,
Executive shall not knowingly encourage, counsel or assist any non-governmental
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges or complaints by any non-governmental
third party against any of the Released Parties.


13.Mutual Non-Disparagement; No Hire.
(a)Executive shall not make any negative comments or disparage, demean, or
otherwise communicate through any means, including social media, any information
damaging or potentially damaging to the business or reputation of Released
Parties or any of them to any third party, including, but not limited to, the
media and business community and any past or present employees of the Company.
Upon the Separation Date, the Company shall instruct the then-current members of
the Board and the Company’s Executive Officers not to make any negative comments
or disparage, demean, or otherwise communicate through any means, including
social media, any information damaging or potentially damaging to the
Executive’s business reputation. The foregoing will not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
(b)Executive shall use his reasonable best efforts to encourage current
employees to remain with the Company. Executive agrees that he has and shall
not, during the Transition Period and for the twenty-four (24) month period on
and following the Separation Date, directly or indirectly, hire any employee of
the Company. An employee is deemed covered by this Section 13(b) while so
employed or retained.


14.Initial Consideration and Revocation Period. Executive acknowledges that he
has twenty-one (21) calendar days to consider this Agreement, although he may
sign it sooner. Executive has seven (7) calendar days after the date on which
Executive executes this Agreement to revoke his consent to the Agreement. Such
revocation must be in writing and must be e-mailed to Pete Andrich at
pete.andrich@calumetspecialty.com. Notice of such revocation must be received
within the seven (7) calendar days referenced above. In the event of such
revocation by Executive, this Agreement shall be null and void in its entirety.
Provided that Executive does not revoke his execution of this Agreement within
such seven (7) day period, the “Effective Date” shall occur on the eighth
calendar day after the date on which he initially signs it.





--------------------------------------------------------------------------------





15.Return of Company Property. Within five (5) days following the Separation
Date, or at any time prior thereto at the Company’s request, Executive shall
return to the Company all Company property (including, but not limited to, id
cards, Company identification cards or badges, a Company car, iPads, phones,
computers, laptops, tablets, keys (including desk, office and building keys),
electronic devices, cell phones, credit cards, office equipment, records,
identification cards, files, reports, computer disks, rolodexes, passwords,
access codes and documents, information, reports, files, memoranda, records,
identification, hardware and software, and any physical or personal property of
any nature that Executive received, prepared or helped prepare in connection
with Executive’s employment and/or containing Company’s confidential or business
information, whether in hard copy or electronic format (collectively, “Company
Property”)). Executive hereby agrees that Executive will not retain any copies,
duplicates, reproductions or excerpts of any such Company Property in any
(including electronic) form.


16.Whistleblower Protections; Defend Trade Secrets Act. Notwithstanding anything
to the contrary contained herein, no provision of this Agreement shall be
interpreted so as to impede Executive (or any other individual) from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including, but not limited to, the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures under the whistleblower provisions of federal law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and Executive shall not be required to
notify the Company that such reports or disclosures have been made. 18 U.S.C. §
1833(b) provides: “An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that-(A) is made-(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.” Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the
parties have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure.


17.Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted to be in
compliance therewith. In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Section
409A or damages for failing to comply with Section 409A. A termination of
employment will not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms will mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if Executive is
deemed on the date of termination to be a “specified employee” within the
meaning under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Section
409A payable on account of a “separation from service,” such payment or benefit
will not be made or provided until the date which is the earlier of (A) the
expiration of the six-month period measured from the date of such “separation
from service” of Executive, and (B) the date of Executive’s death, to the extent
required under Section 409A. Upon the expiration of the foregoing delay period,
all payments and benefits delayed pursuant to this Section 17 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) will be paid or reimbursed to Executive in a lump sum and
any remaining payments and benefits due under this Agreement will be paid or
provided in accordance with the normal payment dates specified for them herein.
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Section 409A,
(A) all expenses or other reimbursements hereunder will be made on or prior to
the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive, (B) any right to reimbursement or in-kind
benefits will not be subject to liquidation or exchange for another benefit, and
(C) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year will in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year. For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement is treated as a right to receive
a series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period is within the sole discretion
of the Company. Notwithstanding any provision of this Agreement to the contrary,
in no event will any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.


18.No Admission of Wrongdoing. Executive agrees that neither this Agreement, nor
the furnishing of the consideration for this Agreement, shall be deemed or
construed at any time to be an admission by any Released Party of any improper
or unlawful conduct.





--------------------------------------------------------------------------------





19.Confidentiality of Agreement. Executive agrees that this Agreement is
confidential and agrees not to disclose any information regarding the terms of
this Agreement, except to his immediate family and any tax, legal or other
counsel Executive has consulted regarding the meaning or effect hereof or as
required by law, and Executive will instruct each of the foregoing not to
disclose the same to anyone; provided, that nothing herein shall prohibit or
prevent Executive or the Company from disclosing this Agreement and its terms
pursuant to any state or federal regulatory or statutory obligation, including,
but not limited to, any Securities and Exchange Commission disclosure or
reporting obligations.


20.Compliance Certification. Executive hereby acknowledges and agrees that
Executive is fully familiar with certain areas of the Released Parties’
operations, business practices, financial dealings, compliance measures and
controls, personnel practices and policies, and other functions and personnel
activities, over which Executive had direct and indirect authority or control
during Executive’s employment with the Released Parties; and that the only
present or potential violations of the Released Parties’ rules, regulations,
controls, or policies, or any federal, state, or local law, ordinance, statute,
or regulation, or any other breach of duty or responsibility by the Released
Parties or any of its managers, supervisors, owners, members, officers, or other
employees, of which Executive is aware, if any, are fully set forth in the
“Certification of Compliance” appended hereto as Exhibit A, which Executive
shall execute and return to the Company as of the Separation Date.
21.Neutral Reference. The Company understands and agrees that any prospective
employer of Executive who contacts the Company’s Vice President of Human
Resources (or, to the extent the Vice President of Human Resources is
unavailable, the Company’s General Counsel) for reference information about
Executive shall be informed only of Executive’s dates of employment and
Executive’s last job title.


22.Savings Clause. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision of this
Agreement is invalid, illegal or unenforceable, this Agreement shall be
enforceable as closely as possible to its original intent, which is to provide
the Released Parties with a full release of all legally releasable claims
through the date upon which Executive executes or re-executes this Agreement.


23.Governing Law. This Agreement will be governed, construed and interpreted
under the laws of the State of Indiana, without regard to the application of any
choice-of-law rules that would result in the application of another state’s
laws.


24.Incorporation; Survival. The Restrictive Covenants and Sections 13, 14, 15
and 17 of the Employment Agreement are hereby incorporated herein and will
survive the Separation Date.


25.Each Party the Drafter. This Agreement, and the provisions contained in it,
shall not be construed or interpreted for, or against, any party to this
Agreement because that party drafted or caused that party’s legal
representatives to draft any of its provisions.


26.Assignment; Third-Party Beneficiaries. This Agreement is personal to
Executive and may not be assigned by Executive. The Company may assign this
Agreement to any successor to all or substantially all of the business and/or
assets of the Company. This Agreement is binding on, and will inure to the
benefit of, the Released Parties. The Released Parties are expressly intended to
be third-party beneficiaries of the releases set forth in Section 7, and it may
be enforced by each of them.


27.Entire Agreement; No Oral Modifications; Counterparts. This Agreement, the
Equity Documents and the sections of the Employment Agreement referenced or
incorporated herein set forth the parties’ entire agreement with respect to
their subject matter and shall supersede all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect
hereto and thereto. This Agreement may not be modified or amended unless
mutually agreed to in writing by the parties. This Agreement may be executed in
two or more counterparts, each of which will be an original and all of which
together will constitute one and the same instrument. A faxed, .pdf-ed or
electronic signature shall operate the same as an original signature.


28.Re-Execution of Agreement. The Company’s obligations under Section 4 of this
Agreement are strictly contingent upon Executive’s or the Estate’s (as
applicable) re-execution and non-revocation of this Agreement within twenty-one
(21) days following the Separation Date. The date of Executive’s or the Estate’s
(as applicable) re-execution of this Agreement is referred to herein as the
“Re-Execution Date”. By re-executing this Agreement, Executive or the Estate (as
applicable) advances to the Re-Execution Date Executive’s general waiver and
release of all Claims against the Released Parties and the other covenants set
forth in Section 7 of this Agreement. Executive or the Estate (as applicable)
has seven (7) calendar days from the Re-Execution Date to revoke his or the
Estate’s (as applicable) re-execution of the Agreement. Such revocation must be
in writing and must be e-mailed to Pete Andrich at
pete.andrich@calumetspecialty.com. Notice of such revocation must be received
within the seven (7) calendar days referenced above. In the event of such
revocation by Executive or the Estate (as applicable), the date of the releases





--------------------------------------------------------------------------------





and covenants set forth in Section 7 of this Agreement shall not be advanced,
but shall remain effective up to and including the date upon which Executive or
the Estate originally signs this Agreement. Provided that Executive or the
Estate (as applicable) does not revoke his or the Estate’s re-execution of this
Agreement within such seven (7) day period, the “Second Release Effective Date”
shall occur on the eighth calendar day after the date on which he or the Estate
re-executes it.


29.Twenty-One (21) Day Review Period Not Increased by Changes. Executive agrees
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period set forth in Section 14 of this Agreement.


30.Termination. Notwithstanding any terms of this Agreement or the Employment
Agreement, the parties hereby agree that Executive’s termination of employment
as contemplated by this Agreement is due to a termination by Executive without
Good Reason (as defined in the Employment Agreement), and nothing herein shall
serve as a basis for Executive to raise Good Reason.


31.Voluntary Agreement. EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND
WARRANTS THAT (a) EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT; (b) EXECUTIVE
FULLY UNDERSTANDS THE TERMS, CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; (c)
EXECUTIVE HAS HAD AMPLE TIME TO CONSIDER THIS AGREEMENT; (d) THE COMPANY HAS
ADVISED EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT PRIOR TO
EXECUTING AND RE-EXECUTING THIS AGREEMENT; (e) EXECUTIVE HAS EXECUTED AND
RE-EXECUTED THIS AGREEMENT VOLUNTARILY, KNOWINGLY, AND WITH AN INTENT TO BE
BOUND BY THIS AGREEMENT IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION TO WHICH
EXECUTIVE WOULD NOT BE ENTITLED IN THE ABSENCE OF EXECUTING (AND RE-EXECUTING)
AND NOT REVOKING THIS AGREEMENT; AND (f) EXECUTIVE HAS FULL POWER AND AUTHORITY
TO RELEASE EXECUTIVE’S CLAIMS (UPON BOTH EXECUTION AND RE-EXECUTION OF THIS
AGREEMENT) AS SET FORTH HEREIN AND HAS NOT ASSIGNED ANY SUCH CLAIMS TO ANY OTHER
INDIVIDUAL OR ENTITY.


[REMAINDER OF PAGE INTENTIONALLY BLANK]


IN WITNESS WHEREOF, the parties hereto have executed and re-executed this
Agreement (as applicable) as of the below-indicated dates.
CALUMET GP, LLC (for itself and on behalf of the Company)
By: /s/ Pete Andrich
Name: Pete Andrich
Title: HR Vice President
Dated: 3/11/2020


EXECUTIVE
/s/ Timothy Go
Timothy Go
Dated: 3/11/2020


RE-EXECUTED
NOT TO BE SIGNED PRIOR TO LAST DAY OF EMPLOYMENT


CALUMET GP, LLC(for iteself and on behalf of the Company)
By: ___________________
 
Name: ___________________


Title: ___________________
                                                                                                      
Dated: ___________________




Timothy Go______________________________
Dated:    ______________________________
























Certification of Compliance
I, Timothy Go, hereby confirm that I am fully familiar with certain areas of the
Company’s operations, business practices, financial dealings, compliance
measures and controls, personnel practices and policies, and other functions and
personnel activities, over which I had direct and indirect authority or control
during my employment with the Company; and that the only present or potential
violations of the Company’s rules, regulations, controls, or policies, or any
federal, state, or local law, ordinance, statute, or regulation, or any other
breach of duty or responsibility by the Company or any of its managers,
supervisors, owners, members, officers, or other employees, of which I am aware,
if any, are fully set forth in this Certification of Compliance as indicated
below (and on additional attached pages, if necessary):
_____I am not aware of any present or potential violations of the Company’s
rules, regulations, controls, or policies, or any federal, state, or local law,
ordinance, statute, or regulation, or any other breach of duty or responsibility
by the Company or any of its managers, supervisors, owners, members, officers,
or other employees, as of the date below.
_____The only potential or real violation(s) of the Company’s rules,
regulations, controls, or policies, or any federal, state, or local law,
ordinance, statute, or regulation, or any other breach of duty or responsibility
by the Company or any of its managers, supervisors, owners, members, officers,
or other employees, of which I am aware as of the date below is (are) as
follows:





--------------------------------------------------------------------------------





 
 
 
 
 
 
Timothy Go
 
Date
 
 
 








